Citation Nr: 1130959	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-17 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The appellant is the surviving spouse of the Veteran who had active service from November 1969 to May 1993.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Prior to the Veteran's death, a claim had been filed for increased ratings for his service-connected osteoarthritis of the knees and his service-connected hypertension, and claims had been filed for service connection for sleep apnea and renal insufficiency, claimed as due to service-connected hypertension, and for service connection for hearing loss, gout, and cancer of the lungs, stomach, and brain.  The March 2007 rating decision which is appealed, and which denied service connection for the cause of the Veteran's death, also denied each of the aforementioned claims, for the purpose of accrued benefits.  In letters in August 2007, by the appellant and her representative, an appeal was initiated but only as to the denial of service connection for the cause of the Veteran's death.  

In April 2011, the appellant testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Denver, Colorado.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of South Vietnam during the Vietnam Conflict. 

2.  The Veteran died in September 2006 and the immediate cause of death as listed on the death certificate was gastric adenocarcinoma.  An autopsy was performed. 

3.  At the time of the Veteran's death service connection was in effect for osteoarthritis of each knee, rated 10 percent disabling; hypertension, rated 10 percent disabling; and a noncompensable rating was in effect for residual scars of the right leg and the right side of the anterior chest, as residuals of excision of benign cysts.  

4.  The Veteran's fatal gastric adenocarcinoma was not incurred or aggravated in service, was not diagnosed until many years after service, and was not causally related to an incident of service nor was it proximately due to or the result of service-connected disability or combination of service-connected disabilities.  

5.  The Veteran's service-connected hypertension contributed to his death in as much as it hastened his death or otherwise aided or lent assistance to it.  


CONCLUSIONS OF LAW

1.  The Veteran's terminal gastric adenocarcinoma was not incurred in or aggravated by active service, did not manifest to a compensable degree within one year after service, is not presumptively due to inservice herbicide exposure, and so may not be presumed to have been so incurred, and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) and (b) (2010).  

2.  A service connected disability, the Veteran's service-connected hypertension, contributed substantially or materially to the death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By RO letter of February 2007, prior to the initial adjudication in this case, the appellant was notified of the evidence needed to substantiate a claim of service connection for the cause of the Veteran's death, namely, evidence that the Veteran died from a service-connected disability.  The appellant was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  

In Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007) it was held that VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime when adjudicating a claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for the cause of death based on a condition not yet service- connected.  Under Hupp, Id., VA is not required to assess the weight, sufficiency, credibility, of probative value of any assertion made in the claimant's application for benefits, the notice letter should be "tailored," and must respond to the particulars of the application submitted.  

Here, the required notice pursuant to Dingess, Id., and Hupp, Id., was not provided.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The Veteran's service treatment records have been obtained and are on file as are his private treatment records, as well as supporting statements from his treating private physicians. 

The appellant testified at a personal hearing before a Veterans Law Judge, a transcript of which is on file.  At the hearing additional evidentiary development was requested (as described below). 

However, in light of the favorable outcome of this decision any VCAA deficiency with respect to the appropriate notice, as required by the holding in Dingess, Id., and Hupp, Id., and any additional evidentiary development that might otherwise be warranted, is moot.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Background

Service treatment records (STRs) are negative for cancer and diabetes.  

Private clinical records show that in July 2003 the Veteran's hypertension was not well controlled.  He had renal insufficiency.  An echocardiogram revealed left ventricular hypertrophy.  In November 2003 there was an assessment of hypertension and chronic renal insufficiency.  He had an elevated glucose level in February 2004.  In February 2005 it was noted that he had benign prostatic hypertrophy.  In June 2005 probable gout was indicated.  He had an elevated glucose level in March 2006.  In July 2006 he had a laparotomy but, unfortunately, it was found that he had a tumor was extensively penetrating through the middle one-third and distal one-third of the gastric stomach wall, with adherence to the rectoperitoneum, posteriorly, with evidence of what appeared to be gross celiac lymph node involvement by enlargement, and right hepatic metastasis in addition to very small tumor implants within the first 30 centimeters (cms.) of the small bowel.  A gastric biopsy revealed adenocarcinoma.  

In a September 2006 statement Dr. A. M. M. related that the Veteran had widespread metastatic cancer of the stomach.  His disease had been proven by biopsy at the time of a laparotomy in July 2006.  He had metastatic disease, by CT scan in the right ileum (bone) and in the liver.  His disease was not curable and his condition was terminal.  

On file is a statement in June 2008 from Dr. F. B. R, of the Harvard Medical School, which reflects that he had treated the Veteran for several years prior to the Veteran's death.  The primary cause of death was gastric cancer.  However, contributory causes were hypertensive vascular disease and diabetes.  The Veteran had very difficult to manage hypertensive disease that led to very severe vascular disease.  This was a major factor in his rapid demise after his diagnosis of gastric cancer.  

In another statement in June 2008 from Dr. F. B. R, of the Harvard Medical School, it was additionally reported that the Veteran had had bilateral hearing loss, bilateral degenerative disease of the knees, obstructive sleep apnea, chronic kidney disease, and peripheral neuropathy.  This was a major factor in his rapid demise after his diagnosis of gastric cancer.  

In yet another statement by Dr. F. B. R, of the Harvard Medical School, in April 2011, it was reported that he had treated the Veteran for many years after the Veteran's military service.  During his military service, he was in the chemical and biological weapons unit and had had significant exposure to chemical weapons.  During his 30 years in the military he had developed multiple diseases, including hypertension, gout, obstructive sleep apnea, diabetes, and severe vascular disease.  In addition, as a result of his "military exposures" he had developed gastric and prostate cancer.  The combination of all the above contributed to his death in his early 60s.  

At the April 2011 travel Board hearing the appellant testified that during the Veteran's military service he had a chemical instructor at Ft. Carson, teaching at a "chemical school."  Page 3 of the transcript of that hearing.  He had served in Vietnam and in Desert Storm.  Prior to his death, the Veteran had had prostate cancer, vascular disease, hypertension, diabetes, gout, renal failure, hearing loss, and sleep apnea.  Page 4.  He had seen his regular physician, Dr. R., once a month.  He also had laryngitis and breathing conditions, possibly as undiagnosed illnesses as a result of his service in Operation Desert Storm.  Page 5.  The Veteran's service representative drew attention to one of the two June 2008 letters from Dr. F. B. R., which was to the effect that that physician believed that the Veteran had hypertensive vascular disease and diabetes mellitus, type II, which contributed to the Veteran's death.  Pages 5 and 6.  The service representative stated that although these conditions were not listed on the death certificate, there was no other medical opinion or evidence which weighed against the opinion of Dr. F.B.R.  It was requested that additional development be undertaken to determine whether or not the Veteran's hypertensive vascular disease and diabetes contributed to cause his death.  Page 6.  

The appellant also testified that the Veteran had been discharged from military service due to his disabilities, particularly his hypertension.  Page 6.  The Veteran had not sought medical treatment as regularly as he should have because he had had to take care of the appellant and the appellant's severely disabled son.  Page 7.  In response to the question of whether the Veteran's cancer had metastasized into his stomach, the appellant replied "Yes."  Pages 7 and 8.  The Veteran had died only a few months after it was discovered he had stomach cancer.  The appellant further testified that the Veteran had prostate cancer.  Page 8.  Prior to his death he also had diabetes and his physician, Dr. F. B. R., was getting ready to put the Veteran on insulin.  Page 9.  The appellant believed that if given an opportunity to review the claim file for the purpose of rendering another medical opinion, Dr. F. B. R. would do so.  Pages 9 and 10.  One of the substances that the Veteran had had to deal with during his military service was arsenic, as a result of which he had had to wear protective clothing.  Pages 10 and 11.  The service representative also stated that the Veteran had been exposed to herbicides during military service in Vietnam.  Page 11.  He had been exposed to a lot of things during his service in Operation Desert Storm.  Page 12.  The service representative stated that the appellant believed that the Veteran's cancer had also metastasized to his throat.  Page 13.  

Applicable Laws and Regulations

DIC is awarded if a service-connected disability was either the principal or a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A principal cause of death is one which, alone or jointly with another disorder, was the underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which, though not related to the principal cause, contributed substantially or materially or combined with other disorders to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  As indicated above, the veteran had not been granted service connection for any disability prior to his death.

However, DIC is also awarded if the veteran's death can be service connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  That is, service connection for the cause of the veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that disease or injury actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to the veteran's death, was either the principal or a contributory cause of death.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection for current disability, or for disability that causes or contributes to cause death, requires evidence of an etiologic relationship between events in service, or an injury or disease incurred there, and the death or current disability.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

To establish service connection for the cause of a veteran's death, due to a cause not already service-connected, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.; See also Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially diagnosed after discharge from service when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including cancer, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disability that is proximately due to or the result of a service-connected disorder shall be service-connected; also service connection will also be granted for aggravation of a non-service-connected condition by a service-connected disorder, although compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b). 

Herbicides

Mere exposure to herbicides (Agent Orange) is not a compensable occurrence.  See 38 U.S.C. § 1116; see also 38 U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 420, 425 (1998).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

The Veteran died in September 2006, many years after his military service due to gastric adenocarcinoma.  There is no evidence of this fatal gastric adenocarcinoma during his many years of active service and it is also not shown to have manifested until many years after service.  In fact, the STRs are void of evidence, indications, complaints or objective clinical findings of any form of cancer.  

With respect to the contention that the Veteran had prostate cancer and the implicit suggestion that it spread to the stomach, other than Dr. F.B. R.'s isolated diagnosis of prostate cancer which is unsupported by examination or laboratory findings in the numerous other private clinical records, there is no evidence that the Veteran ever had prostate cancer or that he ever had anything more than benign prostatic hypertrophy.  Thus, while there is a presumption that prostate cancer that develops at any time after service in veterans who served in Vietnam during the Vietnam conflict is service-connected, here there is no evidence of prostate cancer at any time.  Moreover, not even Dr. F.B.R. has stated that the Veteran's fatal gastric adenocarcinoma was a site to which any putative prostate cancer had metastasized.  Consequently, there is no possibility that the gastric adenocarcinoma was merely a site of metastasis and that the cancer was primary to the Veteran's prostate.  

A private physician has reported that the Veteran had diabetes.  As with prostate cancer, there is a presumption that diabetes mellitus, type II, that develops at any time after service in a veteran that served in Vietnam during the Vietnam conflict, is service-connected.  Here, the voluminous clinical records do not reflect any evaluations, treatment or diagnoses of diabetes.  Thus, the basis for the diagnosis of diabetes by the Veteran's treating physician, Dr. F. B. R., is unclear.  Nevertheless, as with the diagnosis of prostate cancer, the Board need not address the question of adequacy of the diagnosis of diabetes for the reason that there is no evidence that any putative diabetes caused the Veteran's death.  

While it is undiputed that the Veteran's service-connected hypertension did not cause his death, there remains the question of whether it contributed to his death.  In this regard, it is well established that the Board must rely upon the evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, the opinion of Dr. F. B.R. is that the Veteran's hypertension, together with other factors, played a contributory role it the Veteran's death.  As astutely pointed out by the appellant's service representative, the opinion of Dr. F. B. R. is unrebutted.  In this connection, and buttressing the opinion of Dr. F. B. R., the evidence indicates that the Veteran had had left ventricular hypertrophy, which can be caused by hypertension.  (See 38 C.F.R. § 4.104, Diagnostic Code 7007, listing cardiac hypertrophy and left ventricular dysfunction as rating criteria for hypertensive heart disease).  Likewise, he had renal insufficiency prior to his death.  Thus, even though other factors were listed as contributing to the Veteran's death, the fact that his service-connected hypertension played a contributory role in his death establishes, with the favorable resolution of doubt, a basis which warrants service connection for the cause of his death.  

Accordingly, service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


